Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a phone interview from L. Jon Lindsay (Reg. No. 36,855) on 04/02/2021.

The application has been amended as follows: 
Please amend claims 1, 8 and 14,

(Currently Amended) A system comprising: 
a first workstation that instantiates a graphical design tool that provides an interface to allow a designer to specify a design for a web page; 
a data store that: (i) is locally available to the first workstation, and (ii) receives and stores the design as a saved design; 
a code generator that produces an encoding of the saved design through an export process; 

a server that: (i) instantiates the code editor for the second workstation, (ii) generates the web page by inserting the code snippet into the encoding at the insertion point according to the script, (iii) alters a hyperlink in the encoding, (iv) serves the web page to a web browser, and (v) saves the code snippet, the script and the insertion point as a modification to the encoding, the modification being isolated from the saved design and from the first workstation; 
wherein: 
the code editor and the graphical design tool are separate and distinct tools; and 
the server is separate from the first workstation.

8. (Currently Amended) A system comprising: 
a first workstation that instantiates a graphical design tool that provides an interface to allow a designer to specify a design for a web page; 
a data store that: (i) is locally available to the first workstation, and (ii) receives and stores the design as a saved design in a native format of the graphical design tool; 
a code generator that produces an encoding of the saved design through an export process; 

a server that: (i) saves the code snippet, the script, and the insertion point as a modification to the encoding of the saved design that is isolated from the saved design and from the first workstation, (ii) instantiates the code editor, (iii) produces a modified encoding by seamlessly combining the modification and the encoding of the saved design by inserting the code snippet into the encoding of the saved design at the insertion point according to the script, (iv) alters a hyperlink in the encoding, and (v) saves the encoding of the saved design; 
wherein: the code editor and the graphical design tool are separate and distinct tools; and 
the server is separate from the first workstation.

14. (Currently Amended) A system comprising: 
a first workstation that instantiates a graphical design tool that provides an interface to allow a designer to specify a design for a web page; 
a data store that: (i) is locally available to the first workstation, and (ii) receives and stores the design as a saved design; 
a code generator that produces an encoding of the saved design through an export process; and 

wherein: the server generates the web page by inserting the code snippet into the encoding of the saved design at the insertion point according to the script and altering a hyperlink in the encoding; 
the server saves the code snippet, the script and the insertion point as a modification to the encoding, the modification being isolated from the saved design and from the first workstation; 
the code editor and the graphical design tool are separate and distinct tools; and 
the server is separate from the first workstation. 

Allowable Subject Matter
Claim 1-6, 8-12, and 14-20 allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144